THOMAS, Circuit Judge,
dissenting.
I respectfully dissent. Summary judgment is appropriate when the parties disagree solely about the interpretation of the contract terms. Continental Ins. Co. v. Metro-Goldwyn-Mayer, 107 F.3d 1344, *1351346 (9th Cir.1997). In this case, the district court faced neither allegations of ambiguity nor the possibility that additional evidence would assist contract interpretation. As the district court quite properly noted, the parties agreed that “the relevant Clause in the Plan, which is in dispute, is unambiguous and should be construed as a matter of law.”
Of course, each party urges a different interpretation of the contract. However, that neither proves the clause ambiguous, nor does it create a genuine issue of material fact. The resolution of this case depends entirely on the application of law to the undisputed facts. On that question, I agree entirely with the analysis contained in the district court’s well reasoned opinion.
I would affirm the judgment of the district court.